Order entered December 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01472-CV

                   IN THE INTEREST OF H.F. AND C.F., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JD-13-01148-W

                                         ORDER
       Before the Court is the December 17, 2014 motion to appoint Frank Adler as appellate

counsel for appellant Father. This Court has confirmed with the trial court that Mr. Adler was

appointed by the trial court on November 10, 2014 to represent appellant Father on appeal.

Accordingly, we DENY the motion as moot.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE